Exhibit 10.45

 

AMENDMENT NO. 1 TO BARGE TRANSPORTATION AGREEMENT

 

THIS AMENDMENT NO. 1 TO BARGE TRANSPORTATION AGREEMENT (“Amendment No. 1”) is
entered into effective as of January 1, 2005, by and between LOUISVILLE GAS AND
ELECTRIC COMPANY (LG&E) and KENTUCKY UTILITIES COMPANY (KU), both Kentucky
corporations, whose addresses are 220 West Main Street, Louisville, Kentucky
40202 (collectively “Buyer”), and CROUNSE CORPORATION, a Kentucky corporation,
whose address is 2626 Broadway, Paducah, Kentucky 42002-8109 (“Carrier”).

 

A.                                    AMENDMENTS

 

The Agreement heretofore entered into by the parties, dated effective January 1,
2002 and identified by the Contract Numbers set forth above is hereby amended as
follows, the January 1, 2002 Agreement, as amended by Amendment No. 1, is
hereafter referred to as the “Agreement”:

 

B                                       TERM

 

B.1                               Section 2.0 Term, is deleted in its entirety
and replaced with the following:

 

2.0 Term. The term of this Agreement (the “Term”) shall commence on January 1,
2002 for Louisville Gas and Electric Company and July 1, 2002 for Kentucky
Utilities Company and shall continue through December 31, 2013 subject to the
following. The rates and other terms and conditions set forth in this Agreement
are subject to review for any reasons, at the request of either party, for
revisions to become effective on January 1, 2010. Either party may request such
a review by giving the other party written notice of such request by June 1,
2009. The parties shall then use their best efforts to negotiate in good faith
an agreement on new rates and/or other terms and conditions between June 1, 2009
and October 31, 2009. If the parties do not reach an agreement on new rates
and/or other terms and conditions by November 1, 2009, then this Agreement will
terminate as of December 31, 2009 without liability due to such termination for
either party. This clause shall not be interpreted as a Right of First Refusal
or exclusive supply agreement or an “Agreement to Agree”.

 

C.                                    CARGO

 

C.1                               Section 3.0, Cargo, is modified by adding the
following two paragraphs at the section end:

 

--------------------------------------------------------------------------------


 

Prior to October 31 of each contract year, Buyer shall provide Carrier with an
estimate of the tons to be shipped each month of the next calendar year,
including origins and destinations. Prior to each month, Buyer shall notify
Carrier of revisions in the tonnage estimates, origins, and/or destinations. In
addition, no later than close of business on Thursday of each week, Buyer shall
provide Carrier a weekly schedule of anticipated barge loadings for the
following week.

 

Buyer shall make reasonable efforts to unload barges so as to provide regular
cycling of Carrier’s barges. Carrier will not be obligated to place barges for
loading which can not be unloaded at the destination within a reasonable period
of time. In addition, Carrier may withhold placing barges for loading at origins
that are not prepared to load them within a reasonable period of time.

 

D                                       DELIVERY

 

D.1                             Section 4.0 Delivery, paragraph (a) is modified
by adding the following paragraph at the end of the section:

 

Cargo shall be loaded into barges at the required draft levels specified by
Carrier. Buyer at Buyer’s own expense shall have the Cargo unloaded out of the
barges with due diligence and dispatch and otherwise comply with the reasonable
requirements of Carrier’s barging operation. This shall include ensuring that
the depths of Buyer’s harbors are sufficient to accommodate Carrier’s fully
loaded barges. After unloading and release of Carrier’s barges, any Cargo
remaining in Carrier’s barges shall be considered abandoned.

 

D.2                              Section 4.0 Delivery, paragraphs (b) and (c)
are deleted in their entirety and replaced with the following:

 

4.0 (b)  At Mill Creek, Ghent, Trimble County limestone, Trimble County coal
(using the plant harbor fleeting service) and Jefferson County Riverport,
Carrier shall properly and securely moor the loaded barges at the unloading dock
and notify the appropriate person(s) that such mooring has been completed in
accordance with the provisions set forth in Appendix A, which is attached
hereto.

 

4.0 (c) At Cane Run and Trimble County coal (using stand by unloading), the
Carrier shall notify the appropriate person(s) of incoming barges at least six
(6) hours prior to the arrival of each tow, in accordance with the provisions
set forth in Appendix A. Carrier shall provide the designated plant personnel
with periodic updates of the expected day of all tow arrivals. Carrier’s coal
tows shall be unloaded on a stand-by basis, upon arrival, with Carrier being
responsible for all placement, shifting and decking services at the plant. Buyer
shall provide adequate shore-side personnel and equipment (including the shuttle
barge) for the operation of the unloading system. The coal barges generally will
be standby unloaded as follows: The Carrier shall provide a

 

--------------------------------------------------------------------------------


 

boat and all deck-hands and tying services and shall shuttle the coal barges to
and away from the barge unloader; and shall leave with all empty coal barges.
Carrier’s services shall be provided in accordance with the provisions set forth
in Appendix A, which is attached hereto. After the barges are unloaded, Buyer
shall notify Carrier that such unloading has occurred and carrier shall remove
the unloaded barges promptly. Buyer shall operate the unloader. In the event
Buyer claims that force majeure conditions prevent the unloading of a tow, then
the Buyer shall have the option of: (1) re-consigning the tow to another of the
Buyer’s plants, (2) having Carrier properly and securely moor the coal barges at
the unloading dock and notifying the appropriate person(s) that such mooring has
been completed and Buyer hiring a harbor boat to provide fleet security for the
loaded tow, or (3) requesting Carrier remain at the plant with the tow and
compensating Carrier at the applicable hourly rate of $277 per hour, subject to
the same adjustments set forth in subsection 7(b).

 

E                                         RATES

 

E.1                                Section 7.0 Rates is deleted and replaced
with the following:

 

(a) Subject to the adjustments set forth in subsections 7(b) and 7(c) hereof,
Buyer shall pay to Carrier the following rates per ton:

 


CARGO – COAL


 

DESTINATION CODE:

MC – Mill Creek

CR – Cane Run

TC – Trimble County

 

GH – Ghent

RP – Jefferson County Riverport

 

LOADING POINTS

 

DESTINATIONS

 

 

 

 

 

 

 

 

 

Stand-By

 

Fleeting

 

 

 

 

 

River

 

Mile Point

 

MC

 

CR

 

TC

 

TC

 

GH

 

RP

 

Monongahela

 

85 – 102

 

8.273

 

8.397

 

8.064

 

7.874

 

7.756

 

8.926

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monongahela

 

61.2 – 84.9

 

7.460

 

7.584

 

7.251

 

7.061

 

6.944

 

8.113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monongahela

 

23.8 – 61.1

 

6.611

 

6.735

 

6.402

 

6.212

 

6.094

 

7.263

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monongahela

 

Below 23.7

 

5.761

 

5.884

 

5.553

 

5.363

 

5.245

 

6.414

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

0 – 84.2

 

4.458

 

4.580

 

4.247

 

4.057

 

3.940

 

5.108

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

84.3 – 126.5

 

3.964

 

4.087

 

3.755

 

3.565

 

3.447

 

4.617

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

126.6 – 237.5

 

3.742

 

3.866

 

3.534

 

3.344

 

3.226

 

4.395

 

 

 

 

 

 

 

 

 

 

Stand-By

 

Fleeting

 

 

 

 

 

River

 

Mile Point

 

MC

 

CR

 

TC

 

TC

 

GH

 

RP

 

Ohio

 

237.6 – 279.3

 

3.287

 

3.410

 

3.079

 

2.889

 

2.771

 

3.940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

279.4 – 305.6

 

2.800

 

2.734

 

2.400

 

2.210

 

2.300

 

3.263

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

305.7 – 317

 

2.650

 

2.611

 

2.277

 

2.087

 

2.100

 

3.139

 

 

--------------------------------------------------------------------------------


 

Ohio

 

317.1 – 360

 

2.550

 

2.548

 

2.216

 

2.026

 

2.000

 

3.079

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

TTI 405.9

 

2.106

 

2.229

 

1.895

 

1.705

 

1.588

 

2.757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

470 – 531.5

 

1.970

 

2.092

 

1.761

 

1.571

 

1.453

 

2.622

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

535.2 – 620

 

1.292

 

1.416

 

1.539

 

1.349

 

1.650

 

1.945

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

620.1 – 720

 

1.465

 

1.588

 

1.895

 

1.705

 

2.007

 

2.118

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

721 – 776.1

 

1.895

 

2.019

 

2.326

 

2.136

 

2.437

 

2.548

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

Evansville 784.1

 

2.007

 

2.216

 

2.426

 

2.236

 

2.537

 

2.745

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

785 – 846

 

2.437

 

2.684

 

2.868

 

2.678

 

2.979

 

3.213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

Mt. Vernon NO S&F

 

2.437

 

2.684

 

2.868

 

2.678

 

2.979

 

3.213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

Mt. Vernon With S&F

 

2.908

 

3.155

 

3.339

 

3.149

 

3.450

 

3.684

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

851.8

 

2.622

 

2.745

 

3.053

 

2.863

 

3.164

 

3.275

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

853 – 918.5

 

2.659

 

2.893

 

3.079

 

2.889

 

3.176

 

3.423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ohio

 

918.6 – 962

 

2.831

 

2.955

 

3.263

 

3.073

 

3.373

 

3.484

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Big Sandy

 

All Origins

 

2.800

 

2.794

 

2.463

 

2.273

 

2.250

 

3.324

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kanawha

 

Above 82.8

 

4.826

 

4.949

 

4.617

 

4.427

 

4.309

 

5.479

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kanawha

 

67.7 – 82.7

 

4.641

 

4.764

 

4.432

 

4.242

 

4.124

 

5.294

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kanawha

 

Below 67.6

 

4.481

 

4.604

 

4.272

 

4.082

 

3.964

 

5.134

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Green

 

Above 63.1

 

3.102

 

3.361

 

3.521

 

3.331

 

3.632

 

3.890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Green

 

0 – 63.0

 

2.363

 

2.585

 

2.782

 

2.592

 

2.893

 

3.115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tennessee

 

0 – 25

 

2.893

 

3.016

 

3.324

 

3.134

 

3.435

 

3.545

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upper Miss.

 

98.5

 

4.912

 

5.034

 

5.342

 

5.152

 

5.453

 

5.564

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upper Miss.

 

125

 

7.750

 

7.800

 

8.100

 

7.910

 

8.300

 

8.300

 

 

 

 

 

 

 

 

 

 

Stand-By

 

Fleeting

 

 

 

 

 

River

 

Mile Point

 

MC

 

CR

 

TC

 

TC

 

GH

 

RP

 

Upper Miss.

 

161 – 185

 

7.850

 

7.900

 

8.200

 

8.010

 

8.400

 

8.400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lower Miss.

 

Mobile Bay

 

15.95

 

16.00

 

16.30

 

16.11

 

16.50

 

16.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lower Miss.

 

55.3 – 57

 

9.061

 

9.184

 

9.492

 

9.302

 

9.603

 

9.714

 

 

--------------------------------------------------------------------------------


 

CARGO - LIMESTONE

 

 

 

DESTINATION

 

LOAD POINTS

 

Mill Creek

 

Trimble Co.

 

Ghent

 

Cape Sandy (MP 674 Ohio River)

 

$

1.00

 

$

1.30

 

$

1.50

 

 

 

 

 

 

 

 

 

New Amsterdam (MP 653 Ohio River)

 

$

1.00

 

$

1.30

 

$

1.50

 

 

DEMURRAGE

 

Plant Harbor Service Fleeting (MC, JR, TC, & GH

 

$184.67/demurrage debit

Stand By Unloading (TC & CR)

 

$277/demurrage debit

 

Rates do not include switching and fleeting charges at destinations (except
Jefferson Riverport) or origins (except as noted above from Mt. Vernon). Carrier
shall not be responsible for such charges. In the event the harbor service
charges at Jefferson Riverport are increased or decreased, the Carrier may
increase or decrease its rates accordingly. Rates from loading points not listed
above will be negotiated as required and shall be reasonably related to those
set forth above, taking into account differences in distance, operating
conditions and loading conditions. If Buyer and Carrier cannot agree on a rate
from a particular loading point, then Buyer shall have the right to hire another
carrier to transport Cargo from such loading point. Such tons transported by
another carrier shall not be subject to the limitations set forth in Section 3a
through 3d.

 

b) The rates set forth in subsection 7(a) as adjusted per this section shall
apply to Cargo loaded commencing January 1, 2005 and shall be adjusted each
quarter thereafter as follows:

(1) Ten percent (10%) of the base rate shall remain fixed for the Term of this
Agreement.

(2) Sixty percent (60%) of the base rate (hereinafter the “60% component”) shall
change in proportion to changes in the first published PPI Industrial
Commodities Index Less Fuels and Related Products and Power found in Table 8 of
the Producer Price Indexes, published monthly by the U.S. Department of Labor,
Bureau of Labor Statistics (hereinafter the “PPI”). The change in this component
shall be calculated by multiplying a fraction, the denominator of which shall be
the average PPI for June, July, and August, 2004 (the average base index first
published for the period is 151.8), and the numerator of which shall be the
average PPI for the three-month period ending November 30, February 28, May 31,
or August 31 (hereinafter the “calculation period”) times the initial sixty
percent (60%) component. The effective date of the changes in this component
shall be January 1, April 1, July 1, or October 1 as the case may be, for the
remainder of the Term of this Agreement, commencing April 1, 2005.

(3) Twenty-five percent (25%) of the base rate (hereinafter the “25% Component”)
shall change in proportion to changes in the average of (a) the posted price of
#2 diesel fuel at Catlettsburg, Kentucky and (b) the Ohio Valley Marine Service
posted price at the mouth of the Green River (together, the “Diesel Posted
Prices”). The change in the 25% Component shall be calculated by multiplying a
fraction, the denominator of which shall be the average Diesel

 

--------------------------------------------------------------------------------


 

Posted Prices on the first (1st) day of each of the months of June, July, and
August 2004 (the average base Diesel Posted Prices for the period is 116.1 cents
per gallon), and the numerator of which shall be the average Diesel Posted
Prices on the first (1st) day of each of the months for the three (3) month
periods beginning September, December, March and June (hereinafter the
“Calculation Period”) times the initial 25% Component. The effective date of the
changes in this component shall be the first day of the calendar quarter
following the end of the Calculation Period (January 1, April 1, July 1, or
October 1, as the case may be), for the remainder of the Term of this Agreement,
beginning April 1, 2005.

(4) Five percent (5%) of the base rate (the “5% Component”) represents federal
taxes: the Inland Waterway Fuel Tax, Deficit Reduction Tax, and Leaking
Underground Storage Tank Tax (collectively, the “Taxes”). The average base for
the tax for the period is 24.4 cents per gallon, which amount is comprised of
Inland Waterway taxes in the amount of 20.0 cents per gallon, Deficit Reduction
taxes in the amount of 4.3 cents per gallon, and Leaking Underground Storage
Tank taxes in the amount of .10 cents per gallon). This 5% Component will change
to the extent of any future changes in the amount of Taxes, and shall be
adjusted effective on the first (1st) day of the calendar quarter following the
effective date of any change that occurs on or after January 1, 2005.

 

(c) Changes in the PPI: The current index of 1982 = 100 applies to the PPI.
Should this index be revised or a new one adopted, the parties shall make an
appropriate adjustment, either in accordance with published instructions from
the Bureau of Labor Statistics regarding such revision or, if no such
instructions are published, by a proportionate revision which will fairly
reflect such change in the index.

 

(d) Rates will be adjusted for the cost of any government-imposed tolls or other
government charges (“Governmental Impositions”) enacted after the effective date
of this Agreement which are assessed on river transportation and assessed
against the Carrier for carrying Cargo under this Agreement. Such rate
adjustments will be effective as of the effective date of such tolls or charges.
Governmental Impositions shall not apply to: Taxes, as defined in the preceding
section, changes in taxes on fuel, which changes shall be covered in sections
7(b)(3) and 7(b)(4) hereof, any non-compliance existing as of the effective date
of this Agreement, financing costs and taxes, income tax or property taxes or
related costs, any penalties, interest, fines, costs of arbitration, mediation,
litigation, or any other type of dispute resolution through all stages of
appeal, payment of judgments against Carrier or Carrier’s affiliates, or on
instruments or documents evidencing the same or on the proceeds thereof, and
wages, benefits and retirement. In order to constitute a Governmental
Imposition, it must be imposed against the barging industry either on a
regional, state or national basis. Carrier must notify Buyer in writing of the
obligation to comply with such laws (if Carrier anticipates meeting the
conditions that would require Carrier to comply with such laws) within thirty
(30) days of the time Carrier becomes aware of such laws, setting forth the
specific law or regulation and the anticipated

 

--------------------------------------------------------------------------------


 

actual or actual financial impact on Carrier’s delivery of Cargo hereunder, and
the anticipated or actual effective date. Additionally, the applicable base
price hereunder shall be increased only if the price adjustment is allocated
evenly to all effected cargo transported by Carrier, so that Buyer is allocated
only its proportionate share of such Governmental Imposition, and the base price
shall be decreased for any savings resulting from changes in such Governmental
Imposition. The base price can not be increased due to Governmental Impositions
(a) on an annual basis, more than five percent (5%) per ton of the rates
effective January 1, 2005; and (b) on a cumulative basis during the Term, more
than fifteen percent (15%) per ton of the rates effective January 1, 2005.

 

If (a) the annual increase of Governmental Impositions is more than five percent
(5%) of the rates effective on January 1, 2005, or (b) if the total amount of
Governmental Impositions is more than fifteen percent (15%) of the rates
effective January 1, 2005, on a cumulative basis during the Term of this
Agreement, Carrier may terminate this Agreement upon not less than sixty (60)
days’ written notice to Buyer. Alternatively, Buyer may agree, by forwarding
written notice to Carrier within sixty (60) days after receiving Carrier’s
written notice of termination to accept the cumulative Base Rate increase of
more than fifteen percent (15%).

 

Carrier shall notify Buyer of any such changes within the time frames set forth
above and supply sufficient documentation for Buyer to verify any such change.
Either Buyer or Carrier may request a base price adjustment, which shall be
comprised of no more than the reasonable actual costs directly associated with
the effect of such change on the Cargo to be transported hereunder. Such
adjustment shall be made effective on the first day of the calendar month
following the effective date of any change, (except when such change is
effective on the first day of the month, in which case the adjustment shall be
made as of such date).

 

(e) The calculations for changes in the components of the base rate are to be
made to three (3) decimal places, with the total being rounded to two (2)
decimal places.

 

(f) The term “ton” as used herein shall mean a net ton of two thousand (2000)
pounds avoirdupois weight.

 

F                                         DEMURRAGE

 

F.1                                Section 8.0 Demurrage, is hereby deleted in
its entirety and replaced with the following:

 

(a) Free Time At Mill Creek, Ghent, Jefferson County Riverport, and Trimble
County Limestone Destinations. Buyer shall be allowed four (4) “Free Unloading
Days” within which to unload each of the barges delivered to Buyer at Mill Creek
(coal and limestone), Ghent (coal and limestone), Jefferson Riverport (coal and
limestone) and Trimble County Limestone pursuant to this Agreement. An
“Unloading Day” shall

 

--------------------------------------------------------------------------------


 

commence at 7:00 a.m. and continue until 7:00 a.m. on the next day. The
calculation of “Free Unloading Days” for each barge, for purpose of the
unloading demurrage accounts described in Sub-section (d), below, shall commence
at the first (1st) 7:00 a.m. following the delivery of such barge to Buyer and
notification is given to Buyer that the first (1st) barge is moored to the
Buyer’s dock and ready to unload, and shall run continuously thereafter for a
period of ninety-six (96) hours. “Actual Unloading Days” for each barge, for
purpose of said demurrage accounts, shall commence concurrently with the
commencement of the “Free Unloading Days” and shall continue until the first
(1st) 7:00 a.m. following the time that Carrier’s dispatcher has been notified
that the barge is actually unloaded and ready for pick up (for a barge unloaded
and said notification given before the first (1st) 7:00 a.m. following delivery,
the “Actual Unloading Days” would be zero).

 

(b) Free Time At Trimble County Coal Destination (Using Plant Harbor Fleeting
Service).

Buyer shall be allowed two (2) “Free Unloading Days” (when Buyer is using the
plant harbor service) within which to unload each of the barges delivered to
Buyer at Trimble County pursuant to this Agreement. An “Unloading Day” shall
commence at 7:00 a.m. and continue until 7:00 a.m. on the next day. The
calculation of “Free Unloading Days” for each barge, for purpose of the
unloading demurrage accounts described in Sub-section (d), below, shall commence
at the first (1st) 7:00 a.m. following the delivery of such barge to Buyer and
notification is given to Buyer that the first (1st) barge is moored to the
Buyer’s dock and ready to unload, and shall run continuously thereafter for a
period of forty-eight (48) hours. “Actual Unloading Days” for each barge, for
purpose of said demurrage accounts, shall commence concurrently with the
commencement of the “Free Unloading Days” and shall continue until the first
(1st) 7:00 a.m. following the time that Carrier’s dispatcher has been notified
that the barge is actually unloaded and ready for pick up (for a barge unloaded
and said notification given before the first (1st) 7:00 a.m. following delivery,
the “Actual Unloading Days” would be zero).

 

In the event Carrier delivers more than sixteen (16) coal barges in a rolling
twenty-four (24) period, one (1) additional credit shall be given for each barge
over sixteen (16) delivered during the rolling twenty-four (24) period. For
example, if one (1) coal barge tow of twelve (12) barges is delivered at 8:00
a.m., and another coal barge tow of eight (8) barges are delivered at 11:00
p.m., a total of forty-four (44) credits are allowed to unload the two (2) coal
tows (twenty (20) barges at two (2) credits each, plus four (4) barges at one
(1) additional credit each). The rolling twenty-four (24) hour period would then
start anew at 8:00 a.m. the next day (twenty-four (24) hours after the delivery
of the first coal barge tow).

 

The plant shall maintain a log of start and stop times for the unloading of each
tow and shall communicate such times to Carrier, as requested, in order for both
parties to mutually reconcile free time calculations.

 

--------------------------------------------------------------------------------


 

(c) Free Time At Trimble County Coal (Using Stand By Unloading) and Cane Run
Destination.

Buyer shall be allowed per barge tow, one (1) hour per barge plus one (1)
additional hour as “Free Unloading Hours” within which to unload the barge tow
delivered to Buyer at Trimble County Coal and Cane Run Stations. For example, if
a barge tow of six (6) barges is delivered, seven (7) free unloading hours shall
be allowed Buyer within which to unload the six (6) delivered barges (one (1)
hour per barge plus one (1) hour equals seven (7) hours). The calculation of
“Free Unloading Hours” for the purpose of the unloading demurrage accounts
described in Sub-section (e) below, shall commence when Buyer is notified that
the first (1st) barge is located under the unloader and is ready to unload,
except that, if Buyer for any reason, except for force majeure, is not prepared
to unload such barge or has another barge line’s barge under the unloader, then
Free Unloading Hours shall begin when Carrier notifies Buyer that it has arrived
and is ready to begin unloading. “Actual Unloading Hours” for each barge tow,
for purpose of said demurrage accounts, shall commence concurrently with the
commencement of the “Free Unloading Hours” and shall continue until Carrier is
notified by Buyer that the barge tow is actually unloaded and ready for removal.
Fractions of an hour shall be rounded up to the nearest one-half hour.

 

In the event a Crounse coal tow arrives at Trimble County within less than
twelve hours after the completion of the free unloading time for the previous
Crounse coal tow, the free time for the second coal tow shall not commence until
the twelfth hour following completion of the free time for the first Crounse
coal tow. For example, if a ten (10) barge Crounse coal tow arrives at 0200
hours, the free time would expire at 1300 hours (eleven hours later). If a
second Crounse coal tow arrives at 1100 hours, the free time for the second
Crounse coal tow shall not commence until 0100 hours the next day (twelve hours
after the completion of the free unloading time for the first Crounse coal tow).
This exception shall not apply to barges in either tow if such barges were
diverted from a plant other than Trimble County.

 

The plant shall maintain a log of start and stop times for the unloading of each
tow and shall communicate such times to Carrier’s towboat pilothouse personnel,
as requested, in order for both parties to mutually reconcile free time
calculations. Unloading shall be considered complete once the bucket unloader
has completed its unloading cycle (and been cleared from the cargo box) for the
last barge in that tow.

 

In the event Buyer instructs Carrier’s boat to depart plant prior to all Cargo
being unloaded, a Boat Transit Charge of $2,500 shall be invoiced to Buyer. The
Boat Transit Charge shall be in addition to Unloading Hours accrued per Sections
F.1(c) and F.1(e). Also, each remaining barge, either full or partially loaded,
shall accrue a Demurrage Charge of $184.67 per barge day, beginning the first
7:00 a.m. following Carrier’s boat departure, and terminating the first 7:00
a.m. following such barge being unloaded. No Free Unloading Days will be
allowed, and debit/credit accounting will not apply. Both the Boat Transit
Charge and the Demurrage Charge shall be subject to the same adjustments as set
forth in 7(b) and 7(c).

 

--------------------------------------------------------------------------------


 

(d) Demurrage Accounts For Mill Creek, Ghent, Jefferson County Riverport,
Trimble County Coal (Using the plant harbor fleeting service) and Trimble County
Limestone. Carrier shall maintain separate unloading demurrage accounts for Mill
Creek, Ghent, Jefferson County Riverport, and Trimble County, in which one (1)
credit shall be entered for each day the Actual Unloading Days for a barge are
less than four (4) days for that barge (two (2) days for that barge for Trimble
County coal using the plant harbor fleeting service), and in which one (1) debit
shall be entered for each day the Actual Unloading Days for a barge exceed four
(4) days for that barge (two (2) days for that barge for Trimble County coal
using the plant harbor fleeting service). A single demurrage account for each
plant (limestone and coal) shall be kept.

 

At the end of each month during the Term of this Agreement, the demurrage
accounts shall be balanced and settled for that period (hereinafter called
“Accounting Period”) by canceling one (1) debit with one (1) credit in each
demurrage account and by the payment by Buyer to Carrier of one hundred and
eight four dollars and sixty seven cents ($184.67), subject to the same
adjustments set forth in subsection 7(b), for each such demurrage debit not so
canceled. In the event the total credits exceed the total debits in the account
at the end of any Accounting Period, such excess credits shall be canceled and
shall not carry over to the next Accounting Period. At Buyer’s request, but not
more frequently than once per month, Carrier shall send Buyer a summary of the
current demurrage accounts.

 

(e) Demurrage Accounts For Trimble County Coal (Stand By Unloading) and Cane
Run. Carrier shall maintain unloading demurrage accounts for Trimble County coal
and Cane Run, in which Buyer will receive one (1) credit for each hour the
“Actual Unloading Hours” are less than the “Free Unloading Hours” and one (1)
debit shall be entered for each hour the Actual Unloading Hours exceed the Free
Unloading Hours.

 

At the end of each month during the Term of this Agreement, the demurrage
accounts shall be balanced and settled for that one month period (hereinafter
called “Accounting Period”) by canceling one (1) debit with one (1) credit in
each demurrage account and by the payment by Buyer to Carrier of two hundred and
seventy seven dollars ($277), subject to the same adjustments set forth in
subsection 7(b), for each such demurrage debit not so canceled. In the event the
total credits exceed the total debits in the account at the end of any
Accounting Period, such excess credits shall be canceled and shall not carry
over to the next Accounting Period. At Buyer’s request, but not more frequently
than once per month, Carrier shall send Buyer a summary of the current demurrage
accounts.

 

G                                       MISCELLANEOUS

 

G.1                               Section 17, Paragraph (l), Joint and Several
Liability is hereby added and reads as follows:

 

--------------------------------------------------------------------------------


 

LG&E and KU shall be severally but not jointly liable for obligations of Buyer
hereunder, and shall each be liable only to the extent such obligation pertains
to that particular party constituting Buyer.

 

G.2                               Section 17, Paragraph (m), Forward Contracts
is hereby added and reads as follows:

 

Buyer and Seller each acknowledge that it is a “forward contract merchant” and
that all transactions pursuant to this Contract constitute “forward contracts”
within the meaning of the United States Bankruptcy Code.

 

H                                       STATUS OF AGREEMENT

 

As amended hereby, this Agreement is hereby ratified and confirmed and shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 on the
day and year below written, but effective as of the day and year first set forth
above.

 

 

LOUISVILLE GAS AND ELECTRIC

CROUNSE CORPORATION

COMPANY

 

 

 

 

 

BY:

/s/ Martyn Gallus

 

BY:

/signed/

 

Martyn Gallus

 

SVP – Energy Marketing

TITLE:

/title/

 

 

 

DATE:

1/1/05

 

DATE:

1/1/05

 

 

 

 

 

 

 

KENTUCKY UTILITIES COMPANY

 

 

 

 

 

BY:

/s/ Martyn Gallus

 

 

Martyn Gallus

 

SVP – Energy Marketing

 

 

 

DATE:

1/1/05

 

 

 

--------------------------------------------------------------------------------


 

Appendix A to Barging Agreement

 

Some specific minimum safety procedures are set forth below. This list in no way
limits Carrier’s obligation to act safely at all times in its performance under
this Agreement and to bear sole responsibility therefor. Additionally, while on
Buyer’s property, Carrier will comply with Buyer’s safety rules for contractors.

 

1.             Notice of Barge Transactions

 

At Mill Creek, Cane Run, Trimble County, and Ghent, the Carrier will notify
Buyer of any barge transaction as follows. The Carrier first will attempt to
notify Buyer’s guard service at the loading dock by way of the marine radio
located at the Guard House. If the Carrier is unable to contact the guard
service, the Carrier will notify the plant shift supervisor. If the Carrier is
unable to notify the plant shift supervisor, the Carrier will notify the
material handling supervisor. The Carrier shall not leave the barges until one
of the Buyer’s employees or agents set forth above has been notified.

 

2.             Location of Barges

 

At all times, the Carrier further will be prepared to, and upon request by Buyer
will, immediately state the location of any barge destined for Buyer and in the
care and custody of Carrier

 

--------------------------------------------------------------------------------


 

from the time that Buyer requests barge placement at a holding point to the time
that Carrier delivers the barges.

 

3.             Mooring

 

(a)           All barges that are moored at all destinations and are to be left
at the plant site shall be moored using both the normal leaving lines supplied
with each barge and a two inch (2”) fleeting line that is attached to each cell.

 

(b)           Life preservers shall be worn by everyone working on the barges.

 

(c)           For Trimble County, the maximum number of barges to be moored in
the coal area is thirty (30) and in the limestone area is eighteen (18). Barges
will be moored no more than three (3) abreast during rising river, falling
river, high water, or icy conditions without a towboat in attendance.

 

(d)           For Mill Creek, the maximum number of barges that can be moored
without a harbor boat in attendance is fifty (50). Barges shall not be moored
wider than five (5) abreast under any conditions.

 

(e)           For Ghent, the maximum number of barges that can be moored without
a harbor boat in attendance is eight-five (85).

 

(f)            For Cane Run, barges generally will be standby unloaded as stated
in Section 4 of this Agreement.

 

4.             Riverport

 

For barges destined for the Riverport, the Carrier will comply with all
requirements and procedures established by the Riverport pertaining to the
Carrier’s performance hereunder.

 

--------------------------------------------------------------------------------


 

5.             Breakaway and Loose Barges

 

If at any time and for any reason any barge breaks away from the dock or becomes
loose, Carrier immediately will assist and cooperate in retrieving or securing
such barge upon becoming aware of the situation.

 

--------------------------------------------------------------------------------